                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER CHARLES,
     Plaintiff,

      v.                                         CIVIL ACTION N0.19-CV-5262

TIFFANY CO.
     Defendant.
                                                                                        FILED
                                                                                        NOV 12 2019
                                         ORDER                                     KATE BARKMAN, Clerk
                            ~                                                     ~            ~~
      AND NOW, this     JJtray of November, 2019, upon consideration of Plaintiff Peter
Charles's Motion to Proceed In Forma Pauperis (ECF No. 1) prose Complaint (ECF No. 2), and

untitled "Motion" (ECF No. 3), it is ORDERED that:

       1.    Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

      2.     The Complaint is DEEMED filed.

       3.    For the reasons stated in the Court's Memorandum, Charles's Complaint is

DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      4.     The untitled Motion is DENIED AS MOOT.

      5.     The Clerk of Court is DIRECTED to mark this case CLOSED.

                                          BY THE COURT:
